Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 20,
2021.




                                     In The

                      Fourteenth Court of Appeals

                              NO. 14-20-00355-CV


BEECHNUT LIQUOR LLC, A TEXAS LIMITED LIABILITY COMPANY;
     AND DONATUS KOGULUCHUKWU OKAFOR, Appellants

                                       V.

 THE STATE OF TEXAS; THE TRANSIT AUTHORITY OF HOUSTON
 MTA, TEXAS; AND THE SPECIAL PURPOSE DISTRICT OF HARRIS-
              FT. BEND ESD 100, TEXAS, Appellees

                     On Appeal from the 419th District Court
                              Travis County, Texas
                     Trial Court Cause No. D-1-GN-19-004209


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed March 12, 2020. On April 1, 2021,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.
      We dismiss the appeal.



                                 PER CURIAM



Panel consists of Justices Wise, Zimmerer, and Poissant.




                                        2